      Case 6:19-cv-01013-EFM-KGG Document 1 Filed 01/21/19 Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS
                                      AT WICHITA, KANSAS

DYLAN WILSON,                                )
                                             )
                Plaintiff,                   )
vs.                                          )       Case No.
                                             )
PHADAEL FEGUELSON, AND                       )
COVENANT TRANSPORT, INC.                     )
                                             )
                Defendant.                   )
                                             )


                                             COMPLAINT

       COMES NOW the plaintiff, by and through counsel, Theodore C. Davis and Dustin L.

DeVaughn of DeVaughn James Injury Lawyers, state and allege the following against Defendants

Phadael Feguelson and Covenant Transport, LLC.

                                                 A. PARTIES

1.     Plaintiff Dylan Wilson is a Kansas resident and citizen that resides at 205 S. 10th St.,

       Herington, KS 67449.

2.     Defendant Phadael Feguelson resides at 220 Waterway Village Court, Greenacres, FL

       33413, and may be served at that address.

3.     Defendant Covenant Transport, Inc., is corporation organized under the laws of the State

       of Tennessee. It may be served through its registered agent, Corporation Service Company,

       2908 Poston Ave, Nashville, TN 37203-1312 USA.

                                     B. JURISDICTION AND VENUE

4.     This Court has jurisdiction over the parties and the subject matter.

5.     Venue is proper in the Wichita division of the Kansas District Court of the Federal District

       Court.

6.     This collision took place in Geary County, Kansas on March 9, 2018.
      Case 6:19-cv-01013-EFM-KGG Document 1 Filed 01/21/19 Page 2 of 4




7.    This action is brought pursuant to 28 U.S.C. 1332 (a) on the basis of diversity of citizenship.

8.    The matter is in excess of the sum of Seventy-Five Thousand dollars ($75,000) exclusive

      of interests and costs.

                                        C. NATURE OF ACTION

9.    This is a personal injury action arising out of a motor vehicle / semi-truck collision between

      a vehicle occupied by Plaintiff and a semi-truck operated and owned by Defendant

      Feguelson and Defendant Covenant Transport respectively.

                 D. ALLEGATIONS OF NEGLICENCE AND NEGLIGENC PER SE.

10.   At all times relevant herein, Defendant Phadael Feguelson was an employee and/or agent

      of Defendant Covenant Transport, Inc., and was operating in the course and scope of his

      employment with Defendant Covenant Transport, Inc.

11.   Defendant Phadael Feguelson was hired, qualified, supervised, and trained by Covenant

      Transport, Inc.

12.   On or about March 9, 2018, at approximately 8:10 p.m., Defendant Phadael Feguelson was

      operating a Defendant Covenant Transport, Inc., semi-truck in the course and scope of his

      employment with Covenant Transport, Inc.

13.   At the same time, Defendant Phadael Feguelson was involved in a collision with Plaintiff.

14.   Defendant Phadael Feguelson attempted to make an improper u-turn, blocking US-77,

      causing Plaintiff’s vehicle to collide with Defendants’ semi-truck.

15.   The actions and omissions of Defendants Phadael Feguelson and Covenant Transport, Inc.,

      (both independently and through driver Phadael Feguelson under Respondent Superior and

      Vicarious Liability) were negligent, careless, and negligent per se for the following

      reasons:

      a. Improper U-Turn;

                                                 2
       Case 6:19-cv-01013-EFM-KGG Document 1 Filed 01/21/19 Page 3 of 4




       b. Failure to use proper signals;

       c. Failure to keep a proper lookout;

       d. Failure to exercise ordinary care;

       e. Operation of a commercial motor vehicle in a reckless or careless manner;

       f. Violation of K.S.A. § 8-1546; and,

       g. Violation of K.S.A. § 8-1548.

16.    The negligence of Defendant Covenant Transport, Inc., and their employee/agent

       Defendant Phadael Feguelson proximately caused the collision and the personal injuries

       and damages of Plaintiff.

17.    As a result of Covenant Transport, Inc.’s and Phadael Feguelson’s negligence and

       negligence per se, Plaintiff sustained severe personal injuries. Plaintiff has or is expected

       to sustain past medical expenses, future medical expenses, past lost wages, medical

       mileage, and past and future non-economic damages such as pain, suffering and mental

       anguish.

       WHEREFORE, Plaintiff requests judgment against defendant for an amount in excess of

$75,000 plus costs and any further relief this Court deems fair, just and equitable.


                                      Respectfully submitted,

                                      DeVaughn James Injury Lawyers

                                      By: /s/ Theodore C. Davis
                                              Theodore C. Davis, #25951
                                              Dustin L. DeVaughn, #16559
                                              3241 N. Toben
                                              Wichita, KS 67226
                                              [P] 316-977-9999
                                              [F] 316-425-0414
                                              tdavis@devaughnjames.com
                                              ddevaughn@devaughnjames.com
                                              Attorneys for Plaintiff

                                                 3
      Case 6:19-cv-01013-EFM-KGG Document 1 Filed 01/21/19 Page 4 of 4




             DEMAND FOR PRETRIAL CONFERENCE AND JURY TRIAL

COMES NOW the plaintiffs and demands a pretrial conference and a trial by jury.




                          DESIGNATION OF PLACE OF TRIAL

COMES NOW the plaintiffs and designates Wichita, Kansas as the place for trial in this matter.



                                    By: /s/ Theodore C. Davis
                                            Theodore C. Davis, #25951
                                            Dustin L. DeVaughn, #16559
                                            3241 N. Toben
                                            Wichita, KS 67226
                                            [P] 316-977-9999
                                            [F] 316-425-0414
                                            tdavis@devaughnjames.com
                                            ddevaughn@devaughnjames.com
                                            Attorneys for Plaintiff




                                               4
